USCA4 Appeal: 20-1926      Doc: 18         Filed: 05/31/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1926


        PILOT TRAVEL CENTERS LLC,

                            Plaintiff - Appellee,

                     v.

        BARGIB ENTERPRISES INC.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. David C. Norton, District Judge. (2:19-cv-00710-DCN)


        Submitted: May 19, 2022                                           Decided: May 31, 2022


        Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Charles S. Altman, Charleston, South Carolina, for Appellant. Sean M.
        Foerster, ROGERS TOWNSEND LLC, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1926      Doc: 18         Filed: 05/31/2022     Pg: 2 of 2




        PER CURIAM:

               BarGib Enterprises Inc. appeals the district court’s orders granting Pilot Travel

        Centers LLC summary judgment and denying BarGib’s motion for reconsideration. We

        have reviewed the record and find no reversible error. Accordingly, we affirm for the

        reasons stated by the district court. See Pilot Travel Ctrs. LLC v. BarGib Enters. Inc., No.

        2:19-cv-00710-DCN, 2020 WL 980174 (D.S.C. Feb. 28, 2020); Pilot Travel Ctrs. LLC v.

        BarGib Enters. Inc., No. 2:19-cv-00710-DCN, 2020 WL 5100151 (D.S.C. Aug. 4, 2020).

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     2